Exhibit 10.6

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “AGREEMENT’) is dated as of the 3rd day of
February, 2014. It is made and entered into by and between Smack Sportswear, a
Nevada corporation, located at 20316 Gramercy Place, Torrance, CA 90501
(hereinafter referred to as the “Company’), and Tom Mercer (hereinafter referred
to as “Employee”).

 

RECITALS

 

WHEREAS, Employee has specialized skills, experience and knowledge to help the
Company with its business development;

 

WHEREAS, the Company is desirous of retaining Employee’s services and Employee
is desirous of formalizing a new relationship with the Company;

 

WHEREAS, the Company is willing to enter into an employment agreement with the
Employee to provide services for the Company, but only upon the terms and
condition provided for hereinafter; and

 

NOW, THEREFORE, IN CONSIDERATION of the mutual promises made herein and certain
additional valuable consideration, as provided for hereafter, it is AGREED, that

 

1. SERVICES.

 

Subject to the provisions contained herein, Employee’s title shall be President
and maintain a seat on the Board of Directors. In such capacity, the Employee
shall be responsible for overseeing all aspects of a company's business.

 

The Company agrees to retain Employee to provide such services under the terms
and conditions set forth herein. Employee agrees to render all services under
this Agreement in. a professional and business-like manner and in full
accordance with the terms and conditions of this Agreement. During the term of
this Agreement, Employee shall devote his energy, skill and best efforts to
promote Employers business and affairs and to perform his duties hereunder.

 

2. COMPENSATION AND TERM.

 

The Company shall pay the Employee for his loyal and consistent services as
follows:

 

2.1 REMUNERATION AND TERM. For a period starting January 1, 2014 through June
30, 2015, with six (6) month reviews, the Employee will be paid $7,500 per
month. Payment is due at the end of each month following the rendering of
services to the Company. On January 1, 2015, remuneration has the possibility of
being adjusted to $9,000 per month, based on achievement of benchmarks as
outlined in Section 2.2(b).

 
 

 

 

2.2 STOCK COMPENSATION. As a signing bonus, the Employee is entitled to receive
500,000 restricted shares of Smack Sportswear issued from Bill Sigler´s personal
holding, specifically, Cert #660. The remaining shares in this certificate are
to be used based on the achievement of following performance benchmarks:

a) 180 days from signing this Employment Agreement, an additional 500,000 shares
will be transferred from Bill Sigler´s personal stock holding to Tom Mercer if
the following benchmarks have been achieved:

                                            i.            Corporate mission
statement and standard operating procedure developed and implemented.

b) On 12-31-2014, an additional 1,500,000 shares will be issued from Bill
Sigler's personal holdings and monthly salary of the Employee will be increased
to $9,000/month if the following benchmarks have been achieved:

                                            i.            Increase of 40% of
sales or 2.5 million sales revenue (12/31/13 to 12/31/14).

c) June 30, 2015, an additional 1,250,000 shares will be issued from Bill
Sigler's personal holdings, if the following benchmarks have been achieved:

                                            i.            $3 million in revenues
for fiscal 2014 ending 6-30-2015

At that time, Employee will enter into 4-year ESOP agreements to receive stock
options based on future performance approved by the board based on a target of
2.5% ownership increase per year issued at the end of each year.

 

Special Note: If any of the benchmarks are not completed within the designated
timeframes, the Employee will remain in his current position, but he will only
be entitled to receive 50% of the shares stated above if and when the benchmarks
are finally met. The Employee will not be entitled to any shares if the
benchmarks are met if the Employee is no longer employed by Smack Sportswear.
The shares the Employee will receive for achieving the benchmarks, are the
personal holdings of Bill Sigler, CEO of the Company. These shares will be held
in the Client Trust Account of the Company's corporate counsel, i.e., the Law
Offices of Thomas C. Cook, Ltd, for safekeeping.

 

In the event that Smack Sportswear reaches the one million dollars of net income
profit, the Employee will receive an additional 1,250,000 restricted common
shares from Bill Sigler. As an additional award for reaching the one million
dollars of net income profit, the Company's corporate counsel will be directed
to prepare a resale S-1 Registration Statement, where Employee [and Bill Sigler]
can each register to sell 1,000,000 shares of stock.


 

2.3 COMMISSION COMPENSATION

 

In addition to other remuneration and compensation, Employee will receive 10%
commission on invoiced sales, excluding freight and tax, on sales generated in
his territory which includes Pacific NW (includes: WA, OR, ID, MT, AK and HI)
and the Great Lakes Region (includes: MN, WI, IL, and MI). Commission to be paid
on the 15th of the following month, and based on customer payments.

 

In order to protect profit margins, Employee Commission will be adjusted based
on the following schedule:

 

10% commission paid on invoiced sales, if profit margins are above 45%

9% commission paid on invoiced sales, if profit margins are under 45%

8% commission paid on invoiced sales, if profit margins are under 40%

7% commission paid on invoiced sales, if profit margins are under 35%

 



3. EMPLOYMENT STATUS.

 

The Company and Employee agree that Employee is an employee of the Company for
every purpose. As an employee of the Company, Employee shall be subject to all
policies, rules and regulations established by the Company. Employee shall also
have the opportunity to participate in all benefit programs established by the
Company and approved by the Company. The purpose of this agreement is to define
the terms of the employee’s relationship with the Company.

 

4. Best Efforts of Employee.

 

The Employee shall devote his best efforts to the business of the Company and to
all of the duties that may be required by the terms of this Agreement to the
reasonable satisfaction of the Company. The Employee shall at all times
faithfully, with diligence and to the best of his ability, experience and
talents, perform all the duties that may be required of and from him pursuant to
the express and implicit terms hereof to the reasonable satisfaction of the
Company. Such services shall be rendered at such othis place or places as the
Company shall in good faith require or as the interest, needs, business or
opportunity of the Company shall require.

 

5. Expenses.

 

Only upon prior approval of management, the Employee is authorized to incur
reasonable expenses. The Company shall reimburse the Employee for all such
expenses on the presentation by the Employee, from time to time, of an itemized
account of such expenditures in accordance with the guidelines set forth by the
Internal Revenue Service for travel and entertainment. The Company has a current
policy in place that any payables over $1,500 need 2 signatures.

 
 

 

 

6. Disability.

 

(a) Should the Employee, by reason of illness or incapacity, be unable to
perform his job for a period of up to and including a maximum of 1-month, the
compensation payable to him for and during such period under this Agreement
shall be unabated. The Board of Directors shall have the right to determine the
incapacity of the Employee for the purposes of this provision, and any such
determination shall be evidenced by its written opinion delivered to the
Employee. Such written opinion shall specify with particularity the reasons
supporting such opinion and be manually signed by at least a majority of the
Board.

 

(b) The Employee's compensation thereafter shall be reduced to zero. The
Employee shall receive full compensation upon his return to employment and
regular discharge of his full duties hereunder. Should the Employee be absent
from his employment for whatever cause for a continuous period of more than
30-calendar days, the Company may terminate this Agreement and all obligations
of the Company hereunder shall cease upon such termination.

 

7. TERMINATION.

 

7.1. The Employee can terminate this employment agreement by giving the Company
thirty (30) days notice as both director and officer of the Company. The
Employer cannot terminate this agreement at will, nor terminate the Employee as
a director of the Company.

 

7.2. The Employer can only terminate this employment agreement, without
penalties, by demonstrating willful misconduct, malfeasance, gross negligence or
other like conduct adversely affecting the best interests of the Employer,
including, without limitation, (i) the failure or neglect by the Employee to
perform his duties hereunder; (ii) the commission of any felony against the
Company, including, without limitation, any fraud against the Employer, any of
its affiliates, clients or customers of the Employer.

 

8. CONFIDENTIALITY.

 

The Employee shall not divulge to others any information he may obtain during
the course of his employment relating to the business of the Company without
first obtaining written permission of the Company.

 

9. RETURN OF DOCUMENTS.

 

On termination of the Employee’s employment with the Company, or at any time
upon the request of the Company or its affiliates, the Employee shall return to
the Employer all documents, including all copies thereof, and all other property
relating to the business or affairs of the Employer, including, without
limitation, customer lists, agents or representatives lists, commission
schedules and information manuals, letters, materials, reports, lists and
records (all such documents and other property being hereinafter referred to
collectively as the “Materials”), in his possession or control, no matter from
whom or in what manner he may have acquired such property. The Employee
acknowledges and agrees that all of the Materials are property of the Employer
and releases all claims of right of ownership thereto.

 

10. BLUE-PENCIL.

 

If any court of competent jurisdiction shall at any time deem the term of any of
the covenants and undertakings of the Employee under Sections 7, 8 and 9 herein
too lengthy, the other provisions of those Sections 7, 8 and 9 shall
nevertheless stand, the period of restriction shall be deemed to be the longest
period permissible by law under the circumstances. The court in each case shall
reduce the period of restriction to permissible duration.

 

11. MUTUAL INDEMNITIES.

 

THE COMPANY AND EMPLOYEE JOINTLY AGREE TO AND SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OTHER FROM AND AGAINST ANY AND ALL CLAIMS, LOSSES, DAMAGES, CAUSES
OF ACTION, SUITS, AND LIABILITY OF EVERY KIND, INCLUDING ALL EXPENSES OF
LITIGATION, COURT COSTS, AND ATTORNEYS’ FEES, FOR INJURY TO OR DEATH OF ANY
PERSON, OR FOR DAMAGE TO ANY PROPERTY, ARISING OUT OF EITHER NEGLIGENCE OR
MISCONDUCT IN CONNECTION WITH THE WORK DONE BY EMPLOYEE UNDER THIS AGREEMENT;
PROVIDED THAT THIS INDEMNIFICATION SHALL NOT APPLY IN THE EVENT OF ANY GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT BY THE EMPLOYEE.

 

12. ASSIGNMENT OF CONTRACT.

 

The Employee may not assign his rights under this Agreement without the written
consent of the Company.

 

13. GOVERNING LAW.

 

This Agreement, and the rights and obligations of the parties hereto, shall be
governed by and construed in accordance with the laws of the State of California
without regard to principles of conflict of laws. Each of the parties waives any
right to object to the jurisdiction or venue of such courts or to claim that
such courts are an inconvenient forum.

 

14. ENTIRE AGREEMENT AMENDMENT.

 

This Agreement constitutes the entire Agreement, representation and
understanding of the parties hereto with respect to the subject matter hereof,
and no amendment or modification shall be valid or binding unless made in
writing and signed by the parties to this Agreement. This Agreement supersedes
any and all other agreements, either oral or written, between the Company and
Employee with respect to the subject matter hereof, and contains all of the
covenants and agreements between the parties relating in any way to Employee’s
services for the Company.

 

15. NOTICES.

 

All notices or other communications required or permitted hereunder shall be in
writing. All notices or other required or permitted communications shall be
delivered or sent, as the case may be, by any of the following methods: (i)
personal delivery; (ii) overnight commercial carrier;- or (iii) registered or
certified mail, postage prepaid, return receipt requested. Receipt and effective
delivery shall occur upon the earlier of the following: (a) If personally
delivered, the date of delivery to the address of the person to receive such
notice; (b) If delivered by overnight commercial earner, one day following the
receipt of such communication by such carrier from the sender as shown on the
sender’s delivery invoice from such carrier; or (c) If mailed, two (2) business
days after the date of posting by the United States post office. No notice or
other required or permitted communication shall be effective unless and until
received.

 

16. MODIFICATION AND WAIVER.

 

No change or modification of this Agreement shall be valid or binding upon the
parties hereto unless such change or modification shall be in writing and signed
by the Company and Employee. No course of dealing between the Company and
Employee, nor any waiver by the Company of a breach of any provision of this
Agreement, or delay in exercising any right under this Agreement, shall operate
or be construed as a waiver of any subsequent breach by Employee.

 

17. REMEDIES FOR BREACH.

 

Employee recognizes and acknowledges that the remedy at law for a breach by
Employee of any of the covenants contained in this Agreement shall be
inadequate. Employee agrees that the Company, in addition to all other legal and
equitable remedies it may have, shall have the right to injunctive relief to
enforce the provisions of this Agreement if there is such a breach or threatened
breach. The Company hereby expressly reserves the right to offset any costs it
incurs as a result of any breach of this Agreement by Employee against any
amounts payable to Employee hereunder and the right to -terminate this Agreement
upon written notice for a breach of this Agreement by Employee. Both parties
shall have all other rights and remedies available at law or in equity for a
breach or threatened breach of this Agreement. Employee agrees that all sums
payable to it under this Agreement shall be available to the Company to satisfy
Employee’s breach of this Agreement and to satisfy Employee’s indemnity
agreement set forth herein. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to recover its reasonable costs and attorneys’ fees from the other
party.

 

18. REMOVAL OF ILLEGAL, INVALID-OR UNENFORCEABLE PROVISIONS.

 

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, such provision may be removed. Thereafter, the Agreement shall be
considered to be legal, valid or enforceable provision as though the removed
provision had never comprised a part of the Agreement. The remaining provisions
of this Agreement shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by their removal
from this Agreement.

 
 

 

 

19. NO PARTNERSHIP OR JOINT VENTURE.

 

Nothing in this Agreement is either intended and should not in any way be
construed to create any form of joint venture, partnership or agency
relationship of any kind between the Company and Employee. The parties expressly
disclaim any intention of any kind to create any such relationship between
themselves.

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused this
Agreement to be executed on the date first set forth above.

 

Smack Sportswear

(“The Company”)

 

/s/ Bill Sigler

___________________________

By: Bill Sigler

Title: CEO

 

Date:_2/3/2014_______________

 

 

Tom Mercer

("Employee")

 

/s/ Tom Mercer

________________________________________

 

Date:_2/3/2014__________

 

 

 

